Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 (claims 1, 5-10, 11, 15-20) in the reply filed on 12/07/2020 is acknowledged. The traversal is on the ground(s) that they are so closely related that they should be examine together. This is not found persuasive because the species will require a different field of search that for example require different search queries, etc.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, 11 it is unclear what is considered  “streaming image data” and “still image data”.  Does “streaming image data means a continuous/real-time or cine-loop 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Chiang et al. (US 2019/0336101, hereinafter Chiang, effective filing date 11/16/2016).

With respect to claims 1, 11 Chiang discloses an ultrasound medical imaging apparatus and method comprising:
an ultrasound probe configured to transmit an ultrasound signal to an object and receive an ultrasound echo signal from the object (see fig. 18, 21, para. 0137);
at least one processor configured to obtain ultrasound image data by using the ultrasound echo signal and generate ultrasound streaming image data of the object based on the ultrasound image data (see real time images, para. 0259, 0290) ; and
a communicator configured to transmit the ultrasound streaming image data to an external device (see para. 0323),
wherein the at least one processor is further configured to generate ultrasound still image data based on the ultrasound image data when a preset event occurs (see, para. 0369-0373, that a user can froze a real-time image and save the frozen window image)
 and the communicator is further configured to transmit the ultrasound still image data to the external device (para. 0323).

    PNG
    media_image1.png
    481
    1092
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    409
    media_image2.png
    Greyscale


With respect to claims 5, 15 Chiang discloses, further comprising:
a display configured to display an ultrasound image of the object based on the ultrasound image data (see touch screen display or display throughout the specification, fig. 20B; Fig. 21) and 


With respect to claims 6, 16 Chiang discloses further comprising:
a display configured to display an ultrasound image of the object based on the ultrasound image data (see touch screen display or display throughout the specification, fig. 20B; Fig. 21); and
a user input interface configured to receive a control signal for setting calipers on the ultrasound image of the object (see para. 0142, fig. 8),
wherein the at least one processor is further configured to generate the ultrasound still image data based on the ultrasound image, on which the caliper is set, when receiving the control signal (see para. 0143 fig. 8).

With respect to claims 7, 17 Chiang discloses further comprising:
a display configured to display an ultrasound image of the object based on the  ultrasound image data (see touch screen display or display throughout the specification, fig. 20B; Fig. 21); and
a user input interface configured to receive a control signal for measuring a size of at least a part of the object included in the ultrasound image of the object, (see para. 0142. fig. 8).


With respect to claims 8, 18 Chiang discloses further comprising:
a display configured to display a result report including a result value of measuring at least a part of the object, wherein the at least one processor is further configured to generate the ultrasound still image data including the result report when the result report is displayed (see Figs 32-37).

With respect to claims 9, 19 Chiang discloses, wherein the communicator is further configured to transmit at least one of the ultrasound image data and a result report including a result value of measuring at least a part of the object (see Figs. 32-37), to a server connected through a picture archiving and communication system (PACS), and the at least one processor is further configured to generate the ultrasound still image data including at least one of the ultrasound image data and the result report, when at least one of the ultrasound image data and the result report including the result value of measuring at least a part of the object is transmitted to the server connected through the PACS (see para. 0527-0540) .

With respect to claims 10, 20 Chiang discloses comprising:
a display configured to display an ultrasound image of the object based on the



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793